Citation Nr: 0533598	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis.

2.  Entitlement to service connection for left shoulder 
arthritis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for obstructive 
pulmonary disease/airway disease/asthma/bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1986.

The issues of entitlement to service connection for headaches 
and obstructive pulmonary disease/airway 
disease/asthma/bronchitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the regional office 
(RO) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Right shoulder arthritis is related to combat service.

2.  Left shoulder arthritis is related to combat service.


CONCLUSIONS OF LAW

1.  Right shoulder arthritis was incurred in combat service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2005).

2.  Left shoulder arthritis was incurred in combat service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that these issues have been sufficiently developed pursuant 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of the Board's decision to grant service 
connection for right and left shoulder arthritis, any failure 
to notify and/or develop the claims cannot be considered 
prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepte as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Service medical records do not reflect any specific 
complaints or treatment of any shoulder disability.  
Examination in May 1978 did reveal a reported history of 
bone, joint, or other deformity, and at his retirement 
examination in March 1986, the veteran reported a history of 
swollen or painful joints.  

The veteran's DD Form 214 reflects that the veteran was the 
recipient of the Purple Heart Medal during his service in 
Vietnam.

August 1999 X-rays of the left shoulder were interpreted to 
reveal degenerative joint disease (DJD) of the 
acromioclavicular (AC) joint.

In January 2001, the veteran submitted a written statement in 
which he asserted that he had arthritis in his legs and 
shoulder, and that this condition was caused by sleeping on 
the ground in Vietnam.

Department of Veterans Affairs (VA) treatment records from 
September 2001 reflect that the veteran's complaints included 
left shoulder pain.

VA general medical examination in April 2002 revealed that 
the veteran reported pain and limitation of motion of both 
shoulders and April 2002 VA X-rays of both shoulders were 
interpreted to reveal degenerative arthritis of both AC 
joints.  The diagnosis included degenerative arthritis of the 
bilateral shoulders.

In his September 2003 substantive appeal, the veteran 
asserted that when he sustained his in-service shrapnel wound 
to the left foot, his head and shoulders were also injured 
from the force of the blast.  He also noted that he was 
knocked unconscious as a result of the blast and that when he 
awoke, he was lying on his back on a log with a laceration on 
the top of his head.  The veteran stated that the worst pain 
was in his shoulders.  He further stated that he could feel 
the blood running down the side of his head and that he was 
unsteady on his feet.  


II.  Analysis

The Board has carefully reviewed the evidence of record, and 
notes that it contains X-ray findings and a diagnosis of 
arthritis in both the right and left shoulder.  

Moreover, the Board finds that the evidence is sufficient to 
establish that the veteran was exposed to combat during 
service, and that while there is an earlier statement from 
the veteran that relates his shoulder problems to sleeping on 
the ground in Vietnam, the Board finds that the veteran's 
subsequent statement that maintains that he sustained injury 
to his head and shoulders from falling to the ground at the 
same time he sustained his shrapnel wounds to the left foot 
is consistent with the circumstances that would result from a 
blast from an exploding missile.  38 U.S.C.A. § 1154(b) 
permits the Board to presume the incurrence of injury in 
connection with the veteran's combat wounds from 1968 if it 
is consistent with the circumstances, conditions, or 
hardships of such service.

Thus, having determined that combat service has been 
established and that shoulder injury is consistent with such 
combat, the remaining matter for consideration is whether 
service connection for the veteran's right and left shoulder 
arthritis has been rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  Here, the Board 
does not find that such conclusion has been rebutted by clear 
and convincing evidence to the contrary.

Accordingly, resolving every reasonable doubt in favor of the 
veteran, the Board finds that service connection for right 
and left shoulder arthritis is warranted pursuant to 
38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 Fed. Cir. 
1996).  


ORDER

The claim for service connection for right shoulder arthritis 
is granted.

The claim for service connection for left shoulder arthritis 
is granted.


REMAND

With respect to the remaining issues on appeal, the Board 
finds that they are in need of further notice and/or 
development under the VCAA.  More specifically, although the 
veteran stated at the time of his April 2002 VA examination 
that severe clustering headaches were no longer a problem for 
him, he also noted that he continued to have minor headaches 
approximately three times per week, and the diagnosis 
included headaches, mixed tension/vascular.  Service medical 
records also reflect that the veteran complained of a history 
of head injury and frequent or severe headache in May 1978, 
and a history of head injury was again noted in March 1986.  
In addition, 38 U.S.C.A. § 1154(b) should again be 
considered.  Consequently, the Board finds that the veteran 
should be afforded a new examination to determine whether it 
is at least as likely as not that any current headache 
disorder is related to the veteran's fall as a result of his 
shrapnel injury in 1968.

The Board has also been unable to locate a VCAA notice letter 
from the RO to the veteran regarding the claim for service 
connection for headaches.  Therefore, the Board also finds 
that this claim must be remanded so that the veteran can be 
furnished with a letter pursuant to the VCAA as to this 
specific issue, advising him of the evidence necessary to 
substantiate the claim, and the respective obligations of VA 
and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran should also 
be asked to provide any evidence in his possession that 
pertains to the claim.

With respect to the issue of entitlement to service 
connection for obstructive pulmonary disease/airway 
disease/asthma/bronchitis, the Board notes that the April 
2002 examiner's diagnosis also included reactive airway 
disease that was moderately severe in restriction.  Service 
medical records also reveal complaints of chronic coughing or 
colds in May 1978, and treatment for an upper respiratory 
infection in December 1982.  In addition, the veteran has 
asserted that his current respiratory disorder is secondary 
to his exposure to Agent Orange in Vietnam, and the record 
clearly establishes that the veteran was in Vietnam, and is 
therefore presumed to have been exposed to this chemical.  
Thus, while the veteran's reactive airway disease is not one 
of the presumptive diseases entitled to service connection 
under 38 C.F.R. §§ 3.307, 3.309 (2005), given the above 
evidence, the Board finds that the veteran should also be 
afforded an appropriate examination to determine whether it 
is at least as likely as not that any current respiratory 
disorder is related to service, including, but not 
necessarily limited to, consideration of whether any current 
respiratory disorder is related to Agent Orange exposure.

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
letter as to the issue of entitlement to 
service connection for headaches, noting 
the evidence necessary to substantiate 
the claim and the respective obligations 
of VA and the veteran in obtaining such 
evidence.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to the claim.

2.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any current 
respiratory disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not that any current 
respiratory disorder is related to 
service, including, but not necessarily 
limited to, consideration of whether any 
current respiratory disorder is related 
to Agent Orange exposure.

3.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of any current 
headache disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not that any current 
headache disorder is related to the 
veteran's fall as a result of his 
shrapnel injury during active service.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


